DETAILED ACTION
The instant application having Application No. 17/566037 has a total of 12 claims pending in the application.  There are 4 independent claims and 8 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 12/30/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  Claims 1-12 recite the acronym “DMRS”.  However, the claims do not specify the meaning of the acronym.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 7, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 of U.S. Patent No. 11,258,574.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 4, 7, and 10 are anticipated by Claims 1-4 of U.S. Patent No. 11,258,574.
Present application:

1. A terminal comprising a processor configured to:

receive, from a network device, a parameter;

receive, from the network device, information on a DMRS configuration indicating DMRS port(s) and DMRS sequence(s) for a DMRS transmission; and


perform the DMRS transmission between the terminal and the network device based on the DMRS configuration,

wherein DMRS configurations are divided into groups,

a group from the groups is identified by the parameter,

the information indicates the DMRS configuration belonging to the group identified by the parameter, and

two different DMRS sequences are used for a same DMRS port for two different DMRS configurations within the group.
US 11,258,574:

1. A terminal device comprising a processor configured to:

receive, from a network device, a parameter;

receive, from the network device, information on a Demodulation Reference Signal (DMRS) configuration indicating one or more DMRS ports and one or more DMRS sequences for a downlink DMRS transmission; and

perform the downlink DMRS transmission between the terminal and the network device based on the DMRS configuration,

wherein: 12 DMRS configurations are divided into 4 groups,

a group from the 4 groups is identified by the parameter,

the information indicates the DMRS configuration belonging to the group identified by the parameter, and

two different DMRS sequences are used for a same DMRS port for two different DMRS configurations.


Claims 4, 7, and 10 are rejected based on Claims 2-4 of U.S. Patent No. 11,258,574 based on similar reasoning as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0265955) in view of Liu et al. (US 2018/0332572).

Regarding Claim 1, Kim teaches a terminal comprising a processor configured to:
receive, from a network device, a parameter (“The DMRS allocation information determined at step 700 is transmitted to the co-scheduled UEs at step 710” – See [0104]; See also Fig. 7; In step 710, the UE (terminal) receives DMRS group allocation information (parameter) from the eNB (network device));
receive, from the network device, information on a DMRS configuration indicating DMRS port(s) and DMRS sequence(s) for a DMRS transmission (“the eNB notifies each UE of the DMRS allocation information including at least one of the following information through physical layer signaling: … An allocated DMRS port(s) within the allocated DMRS group” – See [0087]-[0090]; “According to an exemplary embodiment of the present invention, the four DMRS ports of each DMRS group are allocated orthogonal code sequences to guarantee the orthogonality therebetween” – See [0074]; “The DMRS allocation information determined at step 700 is transmitted to the co-scheduled UEs at step 710” – See [0104]; See also Fig. 7; The UE receives allocation information on DMRS ports and DMRS sequences); and
perform the DMRS transmission between the terminal and the network device based on the DMRS configuration (“transmitting the DMRS to the terminal” – See [0022]; The eNB transmits the DMRS to the UE based on the allocated DMRS ports/group),
wherein DMRS configurations are divided into groups, a group from the groups is identified by the parameter (“For example, the DMRS ports transmitted in the four DMRS groups as shown in FIG. 4 can use the orthogonal code sequences of length 2 and length 4 selectively. In this case, the number of supportable orthogonal DMRS ports is in the range from 8 to 16” – See [0077]; “FIGS. 6A to 6C are diagrams illustrating three formats of DMRS allocation information for use in a transmission method according to an exemplary embodiment of the present invention” – See [0098]; “Referring to FIG. 6A, the format of transmitting informations individually based on Tables 2 and 3 is provided. For example, the three information and other DL scheduling information are transmitted in the respective information elements 600, 610, 620, 630” – See [0099]; See also Fig. 6A; A number of DMRS ports (configurations) ranges from 8 to 16 and is divided into 4 groups, wherein the allocation information (parameter) includes field 610 that identifies the DMRS group),
the information indicates the DMRS configuration belonging to the group identified by the parameter (“the eNB notifies each UE of the DMRS allocation information including at least one of the following information through physical layer signaling: … An allocated DMRS port(s) within the allocated DMRS group” – See [0087]-[0090]; “The DMRS allocation information determined at step 700 is transmitted to the co-scheduled UEs at step 710” – See [0104]; See also Fig. 7; The DMRS port allocation (information) belongs to an allocated DMRS group identified by the parameter in step 710).
Kim does not explicitly teach that two different DMRS sequences are used for a same DMRS port for two different DMRS configurations within the group.
However, Liu teaches that two different DMRS sequences are used for a same DMRS port for two different DMRS configurations within the group (“A same antenna port (for example, the antenna port 7 corresponding to state values 0 and 1) uses different pseudorandom sequences (that is, nSCID=0 and nSCID=1, indicating two pseudorandom sequences with different initial values) to implement interference randomization between different layers” – See [0008]; “state values 0 to 15 of the DMRS configuration indicate that spatial multiplexing can be configured for a maximum of 16 single-stream users in a system, and 1-layer transmission is supported for each user. Eight antenna ports are made orthogonal to each other by using a 4-bit OCC and frequency division multiplexing, and one antenna port uses different pseudorandom sequences (nSCID=0 and nSCID=1) to randomize interference between different layers” – See [0055]; Two different DMRS sequences are used for the same port for different configurations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that two different DMRS sequences are used for a same DMRS port for two different DMRS configurations within the group.  Motivation for doing so would be to provide interference randomization (See Liu, [0055]).

Regarding Claim 2, Kim in view of Liu teaches the terminal of Claim 1.  Liu further teaches that two different DMRS sequences are generated based on different initial values (“state values 0 to 15 of the DMRS configuration indicate that spatial multiplexing can be configured for a maximum of 16 single-stream users in a system, and 1-layer transmission is supported for each user. Eight antenna ports are made orthogonal to each other by using a 4-bit OCC and frequency division multiplexing, and one antenna port uses different pseudorandom sequences (nSCID=0 and nSCID=1) to randomize interference between different layers” – See [0055]; “Different values of nSCID represent different initial values of a generated pseudorandom sequence” – See [0007]; The different sequences are generated with different initial values nSCID=0 and nSCID=1).

Regarding Claim 3, Kim in view of Liu teaches the terminal of Claim 1.  Kim further teaches that the DMRS configurations are based on a maximum number of DMRS ports (“Each DMRS group is capable of supporting up to 4 orthogonal DMRS ports” – See [0073]; The configurations are based on the DMRS groups supporting a maximum of 4 DMRS ports).

Claims 4, 7, and 10 are rejected based on reasoning similar to Claim 1.
Claims 5, 8, and 11 are rejected based on reasoning similar to Claim 2.
Claims 6, 9, and 12 are rejected based on reasoning similar to Claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478